1. Defs’ PDR Under N.C.G.S. § 7A-31 (COA12-779)
2. Defs’ Petition in the Alternative for Writ of Certiorari to Review Order of COA
3. Brunswick County’s Motion for Leave to File Amicus Brief
4. N.C. Association of County Commissioners’ Motion for Leave to File Amicus Brief
5. Catawba County’s Motion for Leave to File Amicus Brief
6. New Hanover County’s Motion for Leave to File Amicus Brief
7. Wake County’s Motion for Leave to File Amicus Brief
8. Person County’s Motion for Leave to File Amicus Brief
9. N.C. League of Municipalities’ Motion for Leave to File Amicus Brief
10. Town of Cornelius’ Motion for Leave to File Amicus Brief
11. Town of Cramerton’s Motion for Leave to File Amicus Brief
1. Allowed by Special Order
2. Dismissed as Moot
3. Allowed
4. Allowed
5. Allowed
6. Allowed
7. Allowed
8. Allowed
9. Allowed 10/09/2013
10. Allowed 10/09/2013
11. Allowed 10/09/2013